DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Seema Mehta on 7/21/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for reducing aliasing artefacts in an output image, comprising: 
obtaining a plurality of input images captured by a plurality of cameras, each camera having a different field of view of an environment surrounding a vehicle, wherein the plurality of input images are mapped to the output image such that the output image represents the environment from a predefined virtual point of view; and 
for each output pixel position in the output image: obtaining a first pixel density value corresponding to a first output pixel position in the output image; and 
upon determining that the first pixel density value is higher than a threshold, calculating a first output brightness value corresponding to the first output pixel position in the output image based at least on a plurality of brightness values corresponding to a plurality of neighboring pixels of a corresponding position in a first input image of the plurality of input images, 
wherein the first pixel density value determines an amount of sub-sampling or up- sampling of image content when mapping the plurality of input images to the first output pixel position in the output image through a target viewport, and 
determining that a strong anti-aliasing mechanism is needed when the first pixel density value is greater than a predetermined pixel density value, wherein the strong anti-aliasing mechanism is performed by shifting positions of the plurality of neighboring pixels of the corresponding position in the first input image of the plurality of input images toward respective group centers and by adapting weights for the plurality of neighboring pixels correspondingly.

4. (Currently Amended) The method of claim 1, wherein obtaining the first pixel density value comprises: 
receiving the predetermined pixel density value corresponding to the first output pixel position in the output image.

9. (Currently Amended) An apparatus for reducing aliasing artefacts in an output image, comprising at least one processor coupled to a memory, the at least one processor is configured to: 
obtain a plurality of input images captured by a plurality of cameras, each camera having a different field of view of an environment surrounding a vehicle, wherein the plurality of input images are mapped to the output image such that the output image represents the environment from a predefined virtual point of view; and 
for each output pixel position in the output image: obtain a first pixel density value corresponding to a first output pixel position in the output image; 
and 4Application No. 16/904,952Docket No.: 17275-325001Amendment dated June 22, 2022After Final Office Action of April 22, 2022upon determining that the first pixel density value is higher than a threshold, calculate a first output brightness value corresponding to the first output pixel position in the output image based at least on a plurality of brightness values corresponding to a plurality of neighboring pixels of a corresponding position in a first input image of the plurality of input images, 
wherein the first pixel density value determines an amount of sub-sampling or up- sampling of image content when mapping the plurality of input images to the first output pixel position in the output image through a target viewport, and 
determining that a strong anti-aliasing mechanism is needed when the first pixel density value is greater than a predetermined pixel density value, wherein the strong anti-aliasing mechanism is performed by shifting positions of the plurality of neighboring pixels of the corresponding position in the first input image of the plurality of input images toward respective group centers and by adapting weights for the plurality of neighboring pixels correspondingly.

12. (Previously Presented) The apparatus of claim 9, wherein the processor configured to obtain the first pixel density value receives the predetermined pixel density value corresponding to the first output pixel position in the output image.

17. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the following: 
obtain a plurality of input images captured by a plurality of cameras, each camera having a different field of view of an environment surrounding a vehicle, wherein the plurality of input images being mapped to an output image such that the output image represents the environment from a predefined virtual point of view; and 
for each output pixel position in the output image: obtain a first pixel density value corresponding to a first output pixel position in the output image; and 
upon determining that the first pixel density value is higher than a threshold, calculate a first output brightness value corresponding to the first output pixel position in the output image based at least on a plurality of brightness values corresponding to a plurality of neighboring pixels of a corresponding position in a first input image of the plurality of input images, 
7Application No. 16/904,952Docket No.: 17275-325001Amendment dated June 22, 2022After Final Office Action of April 22, 2022wherein the first pixel density value determines an amount of sub-sampling or up- sampling of image content when mapping the plurality of input images to the first output pixel position in the output image through a target viewport, and 
determining that a strong anti-aliasing mechanism is needed when the first pixel density value is greater than a predetermined pixel density value, wherein the strong anti-aliasing mechanism is performed by shifting positions of the plurality of neighboring pixels of the corresponding position in the first input image of the plurality of input images toward respective group centers and by adapting weights for the plurality of neighboring pixels correspondingly.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 6/22/2022, pgs. 11-19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deering (US 2002/0008697 A1) teaches filtering values according to the center pixel in Para. 0258 and Fig. 22 and weighting of pixels in Para. 0198. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664 

/PING Y HSIEH/Primary Examiner, Art Unit 2664